Citation Nr: 1433157	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of ganglionectomy of the right wrist prior to April 24, 2008, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for postoperative pilonidal cyst prior to April 24, 2008, and to a rating in excess of 10 percent thereafter..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1973 and from October 1974 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Board remanded the current appellate claims for further development to include new VA medical examinations which were accomplished in February 2012.  All other development directed by the Board's remand regarding these claims appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that by an October 2012 rating decision, the Appeals Management Center (AMC), in pertinent part, established a 10 percent rating for painful residual scar of the pilonidal cyst; as well as a 10 percent rating for the postoperative ganglionectomy residuals of the right wrist; both effective from April 24, 2008.  However, the pilonidal cyst residuals have been evaluated pursuant to scarring since service connection was established for that disability.  Therefore, the Board has construed the issues on appeal to reflect these ratings.


FINDINGS OF FACT

1.  The record reflects the Veteran had painful motion of the right wrist prior to April 24, 2008.

2.  The record does not reflect the Veteran has ankylosis of the right wrist.

3.  The record reflects the Veteran had a painful residual scar of the pilonidal cyst prior to April 24, 2008.

4.  The record does not reflect the Veteran's pilonidal cyst residuals resulted in a scar measure an area or areas exceeding 12 square inches (77 sq. cm).


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for the Veteran's service-connected ganglionectomy of the right wrist prior to April 24, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2013).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected ganglionectomy of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 and 5215 (2013).

3.  The criteria for a rating of 10 percent for the Veteran's service-connected pilonidal cyst residuals prior to April 24, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected pilonidal cyst residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7800 to 7805 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board notes, however, that the pilonidal cyst claim originates from the Veteran's disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding the ganglionectomy of the right wrist residuals, the Board observes that the Veteran was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), via a letters dated in October 2007 and February 2008.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims to include the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board further observes that the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing symptoms of his service-connected ganglionectomy of the right wrist or pilonidal cyst residuals that is not reflected by the evidence already of record.  Moreover, he was accorded VA medical examinations in February 2008 and February 2012 which evaluated these disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The findings on these examinations are consistent with the other evidence of record; no inaccuracies or prejudice is demonstrated therein; nor has the Veteran indicated either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings in this case.

With regard to the Veteran's request for an increased scheduler evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Residuals of ganglionectomy of the right wrist

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The criteria for evaluating the wrist make a distinction between the major (dominant) and minor (nondominant) extremity.  Here, the record reflects that the Veteran is right handed, and, thus, his right wrist is the major extremity. 

Normal range of motion for the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5215 provides that for limitation of motion of the wrist to less than 15 degrees of dorsiflexion or where palmar flexion is limited in line with the forearm, a 10 percent evaluation is for assignment for both the major and minor extremity.

The record reflects the Veteran was assigned a 10 percent rating, effective from April 24, 2008, on the basis of painful motion of the right wrist.  Granted, the February 2008 VA examination showed the Veteran had normal motion of the right wrist with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The examiner also stated that no objective residuals were appreciated at that time.  However, in his statements, including at the more recent February 2012 VA examination, he has indicated he had painful motion of the right wrist throughout the pendency of this case.  The Veteran is competent as a lay person to describe such symptomatology.  Consequently, the Board finds that he is entitled to a rating in excess of 10 percent prior to April 24, 2008.

In evaluating whether the Veteran is entitled to a rating in excess of 10 percent, the Board notes that Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  Thus, he is in receipt of the maximum schedular evaluation available based upon limitation of wrist motion.

Diagnostic Code 5214 provides that if there is favorable ankylosis of the wrist of the major extremity in 20 to 30 degrees of dorsiflexion, a 30 percent evaluation is for assignment.  Any other position, except favorable, warrants a 40 percent rating. Unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation warrants a 50 percent evaluation.  In this case, however, the Veteran has never been diagnosed with ankylosis of the right wrist.  In fact, the recent February 2012 VA examination explicitly found he had no ankylosis.  Moreover, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, the February 2008 VA examination findings clearly reflect the Veteran's right wrist is not immobile and/or consolidated.  Similarly, the February 2012 VA examination shows his right wrist had palmar flexion to 60 degrees, and dorsiflexion to 50 degrees, with pain at the end of range of motion.  There was no change after repetitive testing.  Accordingly, the Board finds that this Code is not applicable in the instant case.

No other Diagnostic Code appears applicable to the impairment caused by this service-connected disability.  Therefore, the Board finds that the Veteran is entitled to a 10 percent rating prior to April 24, 2008, but a rating in excess of 10 percent is not warranted.

Pilonidal Cyst

The criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received in September 2007, and he has not requested such consideration.

The Board notes that the Veteran's pilonidal cyst scar was evaluated as noncompensable (zero percent) prior to April 24, 2008, pursuant to Diagnostic Code 7803; and as 10 percent disabling thereafter pursuant to Diagnostic Code 7804.

Prior to October 23, 2008, Diagnostic Code 7803 provided that a superficial, unstable scar warrants a 10 percent rating.  38 C.F.R. § 4.118 (2008).

Prior to October 23, 2008, Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars, which are painful on objective demonstration.  38 C.F.R. § 4.118 (2008).

In this case, the Board notes that the February 2008 VA examination found the pilonidal cyst to be nontender.  However, the examiner did not explicitly state whether the scar was painful or not.  As with the right wrist, the Veteran has reported in statements and the more recent February 2012 VA examination that has had recurrent pain/tenderness due to scar tissue.  The Veteran is competent to describe such symptoms.  Therefore, the Board finds that he is entitled to a 10 percent rating prior to April 24, 2008, pursuant to Diagnostic Code 7804.

Prior to October 23, 2008, Diagnostic Code 7802, 7803 and 7804 did not provide for a rating in excess of 10 percent.  Even if the revised criteria were to be applied in this case, Diagnostic Code 7802 still does not provide for a rating in excess of 10 percent; Diagnostic Code 7803 has been eliminated; and Diagnostic Code 7804 requires there to be three or more painful scars for a rating in excess of 10 percent, which is not demonstrated to be the case with respect to the pilonidal cyst.  The Board also notes that the changes to Diagnostic Codes 7800 and 7801 are more clarifying than substantive, and did not make any explicit changes to the rating criteria itself.

Both prior to and since October 23, 2008, Diagnostic Code 7800 rates scars based upon disfigurement of the head, face, or neck.  As the pilonidal cyst is not of the head, face, or neck, this Code is not for consideration in the instant case.

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm). (Note 1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. ( Note 2) A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

The Board acknowledges that the February 2008 VA examination did describe the pilonidal cyst as deep and adherent to underlying skin.  However, the scar was also measured as 3.5 cm x 2 cm.  In other words, it does not measure an area or areas exceeding 12 square inches (77 sq. cm).  None of the other evidence of record, to include the February 2012 VA examination, shows it is of such a size as to warrant a rating in excess of 10 percent under Diagnostic Code 7801.

Finally, prior to October 23, 2008, Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  However, in this case, the Veteran is already separately evaluated for limitation of motion of the right wrist for the ganglionectomy residuals.  To evaluate the pilonidal cyst residuals on that basis would be in violation of the prohibition against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, this Code is not applicable.  Moreover, the revised version of Diagnostic Code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  Here, there does not appear to be any disabling effects other than the painful scar itself.

For these reasons, the Board finds the Veteran is not entitled to a rating in excess of 10 percent for his pilonidal cyst residuals.


Other Considerations

In evaluating the Veteran's service-connected ganglionectomy and pilonidal cyst residuals, the Board notes that it considered whether additional "staged" rating(s) were warranted pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not reflect there were any distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 10 percent for either of these disabilities.  Therefore, no additional "staged" rating(s) are warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular criteria contemplate the symptomatology for both the Veteran's ganglionectomy and pilonidal cyst residuals.  As detailed above, his ganglionectomy residuals are primarily manifested by painful and limited motion of the right wrist, while the and pilonidal cyst residuals are primarily manifested by a painful scar.  Such manifestations are explicitly contemplated by the schedular criteria.  Neither disability appears to be manifested by any exceptional or unusual symptomatology that is not contemplated by the schedular criteria.  Consequently, the Board concludes the schedular criteria are adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, the Veteran does not contend, nor does the record otherwise reflect, he is unemployable due to his service-connected ganglionectomy and pilonidal cyst residuals.  Therefore, no further consideration of a TDIU is warranted in this case.


ORDER

A compensable rating of 10 percent for residuals of ganglionectomy of the right wrist prior to April 24, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for residuals of ganglionectomy of the right wrist is denied.

An initial compensable rating for postoperative pilonidal cyst prior to April 24, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for postoperative pilonidal cyst is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


